Order reversed, without costs, and the designating petition invalidated in the following memorandum: The undisputed evidence establishes as a matter of law that the questioned petitions were the product of the knowing, systematic acceptance of purported signatures of innumerable persons subscribed by others, thus constituting permeating fraudulent representation.
Concur: Chief Judge Fuld and Judges Scileppi, Bergan, Breitel, Jasen and Korbman*. Taking no part: Judge Keating.

 Designated pursuant to section 2 of article ATI of the State Constitution in place of Burke, J., disqualified.